DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 3-20 have been renumbered claims 3-21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, at line 1, the limitations “its” renders the claim indefinite; for example, one cannot be certain what the pronoun is intended to represent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2016/0278747) (“Chin” hereinafter) in view of Schluter et al. (US 4,467,816) (“Schluter” hereinafter).
In regards to claim 1, Chin discloses a system for cell collection within a vessel, the system comprising: 
a cannula (10, 10a, 10b, 10c) having a pathway extending between a first end and a second end of the cannula (10, 10a, 10b, 10c); 
an inverted balloon (14, 14a, 14b, 14c) situated within the cannula (10, 10a, 10b, 10c) and coupled at an opposing end of the second end of the cannula (10, 10a, 10b, 10c) to permit eversion of the balloon (14, 14a, 14b, 14c); and

    PNG
    media_image1.png
    214
    325
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    313
    364
    media_image2.png
    Greyscale

an inverted sleeve (12, 17, 29, 29A) situated within the balloon (14, 14a, 14b, 14c) and being attached at one end adjacent to the second end of the cannula (10, 10a, 10b, 10c), such that upon eversion of the balloon (14, 14a, 14b, 14c) from the cannula (10, 10a, 10b, 10c), the sleeve (12, 17, 29, 29A) is also everted (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0062-0067).  

However, Schluter teaches that it is known to provide a system comprising an elongated member 13 situated longitudinally within the pathway of the cannula 12, and having a distal end with the inverted balloon 11 situated within the cannula 12 and being coupled at one end of the distal end of the elongated member 13 and coupled at an opposing end of the second end of the cannula 12 to permit eversion of the balloon 11 when the elongated member 13 is advanced (see at least abstract, figs. 1-2 & 3(a); col. 3, lines 45-68 and col. 4, lines 1-9). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Chin comprising an elongated member situated longitudinally within the pathway of the cannula, and having a distal end with the inverted balloon situated within the cannula and being coupled at one end of the distal end of the elongated member and coupled at an opposing end of the second end of the cannula to permit eversion of the balloon when the elongated member is advanced as taught by Schluter since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin) for another (i.e. as taught by Schluter) to obtain predictable results such as pushing the cell sampler or balloon out of the cannula --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Chin discloses the system of claim 1, that fails to explicitly teach a system wherein the elongated member includes a conduit along its length to permit a device to extend along the length of the elongated member.  However, Schluter teaches that it is known to provide a system wherein the elongated member 13 includes a conduit along its length to permit a device to extend along the length of the elongated member 13 (see at least figs. 3(a)-3(b); col. 3, lines 65-68; col. 4, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Chin wherein the elongated member includes a conduit along its length to permit a device to extend along the length of the elongated member as taught by Schluter since such a modification would amount to applying a known technique (i.e. as taught by Schluter) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as using the elongated member to simultaneously introduce the substance inflating the inverted balloon (see col. 3, lines 65-68 of Schluter)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Chin discloses the system of claim 1, wherein the balloon (14, 14a, 14b, 14c) is in fluid communication with the pathway and configured to receive pressurizing fluid from the pathway for eversion out from the second end24BOS 48722205v1Atty. Docket No.: 148891-011000/US Electronically Filed: December 28, 2018of the cannula (10, 10a, 10b, 10c) (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0063-0064).  
In regards to claim 4, Chin discloses the system of claim 1, wherein the sleeve (12, 17, 29, 29A) is configured to evert from the second end of the cannula (10, 10a, 10b, 10c) upon pressurization of the balloon (14, 14a, 14b, 14c) (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0063-0064).  
In regards to claim 5, Chin discloses the system of claim 1, wherein the sleeve (12, 17, 29, 29A) is sufficiently longer than the balloon (14, 14a, 14b, 14c) such that the sleeve (12, 17, 29, 29A) is partially everted from the cannula (10, 10a, 10b, 10c) when the balloon (14, 14a, 14b, 14c) is fully everted from the cannula (10, 10a, 10b, 10c) (see at least figs. 6A-B).  
In regards to claim 6, Chin discloses the system of claim 1, wherein the sleeve (12, 17, 29, 29A) is sufficiently shorter than the balloon (14, 14a, 14b, 14c) such that the sleeve (12, 17, 29, 29A) is fully everted from the cannula (10, 10a, 10b, 10c) when the balloon (14, 14a, 14b, 14c) is fully everted from the cannula (10, 10a, 10b, 10c) (see at least figs. 6A-B and par 0065).  
In regards to claim 7, Chin discloses the system of claim 1, wherein a surface on a second portion of the sleeve (12, 17, 29, 29A) includes at least one of a textured surface 15 (see at least figs. 5A-B & 6A-C and par 0064).  
In regards to claim 8, Chin discloses the system of claim 1, wherein the cannula (10, 10a, 10b, 10c) is sufficiently flexible to be advanced through a vessel in a body (i.e., by virtue of being a catheter, see at least par 0062).  
In regards to claim 9, Chin discloses the system of claim 1, wherein the balloon (14, 14a, 14b, 14c) has a diameter sufficiently large to press the sleeve (12, 17, 29, 29A) against the inner walls of a body structure for cell collection (see at least par 0062-0067).  
In regards to claim 10, Chin discloses the system of claim 1, that fails to disclose the system further comprising a fluid tight seal configured to provide frictional force between the cannula and the elongated member. However, Schluter teaches that it is known to provide a system further comprising a fluid tight seal (19, 22) configured to provide frictional force between the cannula 12 and the elongated member 13 (see at least figs. 2 & 3a). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Chin further comprising a fluid tight seal configured to provide frictional force between the cannula and the elongated member as taught by Schluter since such a modification would amount to applying a known technique (i.e. as taught by Schluter) to a known device (i.e. as taught by Chin) ready for improvement to achieve a predictable result such as preventing the gas or the liquid used to inflate the inverted balloon from escaping (see col. 3, lines 55-57 and col. 4, lines 4-6 of Schluter)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Chin discloses the system of claim 1, further comprising an inflation port 13 in fluid communication with the pathway of the cannula (10, 10a, 10b, 10c) and the balloon (14, 14a, 14b, 14c) (see at least par 0063).  
In regards to claim 12, Chin discloses the system of claim 1, that fails to explicitly teach a system wherein the elongated member is configured to move longitudinally within the pathway of the cannula. However, Schluter teaches that it is known to provide a system wherein the elongated member 13 is configured to move longitudinally within the pathway of the cannula 12 (see at least abstract, figs. 1-2 & 3(a); col. 3, lines 45-68 and col. 4, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Chin wherein the elongated member is configured to move longitudinally within the pathway of the cannula as taught by Schluter since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin) for another (i.e. as taught by Schluter) to obtain predictable results such as pushing the cell sampler or balloon out of the cannula --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Chin discloses the system of claim 1, further comprising a sheath 20 axially located about an exterior surface of the cannula (10, 10a, 10b, 10c) (see at least fig. 3 and par 0062-0063).  
In regards to claim 14, Chin discloses a method for cell collection within a vessel, the method comprising: 
placing a cannula (10, 10a, 10b, 10c) within the vessel within a body, the cannula (10, 10a, 10b, 10c) comprising: 
a pathway extending between a first end and a second end of the cannula (10, 10a, 10b, 10c); 
an inverted balloon (14, 14a, 14b, 14c) situated within the cannula (10, 10a, 10b, 10c) and coupled at an opposing end of the second end of 26BOS 48722205v1Atty. Docket No.: 148891-011000/USElectronically Filed: December 28, 2018the cannula (10, 10a, 10b, 10c); and 
an inverted sleeve (12, 17, 29, 29A) situated within the balloon (14, 14a, 14b, 14c) and being attached at one end adjacent to the second end of the cannula (10, 10a, 10b, 10c), such that upon eversion of the balloon (14, 14a, 14b, 14c) from the cannula (10, 10a, 10b, 10c), the sleeve (12, 17, 29, 29A) is also everted; 
everting at least a portion of the sleeve (12, 17, 29, 29A) out the second end of the cannula (10, 10a, 10b, 10c); 
initiating contact between a surface of the sleeve (12, 17, 29, 29A) and a sidewall of the vessel; and 
collecting sample cells on the surface of the sleeve (12, 17, 29, 29A) (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0062-0067).  
Chin discloses a method, as described above, that fails to explicitly teach a method comprising an elongated member situated longitudinally within the pathway of the cannula, and having a distal end with the inverted balloon being coupled at one end of the distal end of the elongated member.
However, Schluter teaches that it is known to provide a method comprising an elongated member 13 situated longitudinally within the pathway of the cannula 12, and having a distal end with the inverted balloon 11 being coupled at one end of the distal end of the elongated member 13 (see at least abstract, figs. 1-2 & 3(a); col. 3, lines 45-68 and col. 4, lines 1-9). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Chin comprising an elongated member situated longitudinally within the pathway of the cannula, and having a distal end with the inverted balloon being coupled at one end of the distal end of the elongated member as taught by Schluter since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin) for another (i.e. as taught by Schluter) to obtain predictable results such as pushing the cell sampler or balloon out of the cannula --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 In regards to claim 15, Chin discloses the method of claim 13, further comprising pressurizing the balloon (14, 14a, 14b, 14c) by inputting fluid into the pathway (see at least abstract, figs. 5A-B, 6A-C, 7A-C & 8A-B and par 0063-0064).  
In regards to claim 16, Chin discloses the method of claim 14, that fails to explicitly teach a method further comprising everting the pressurized balloon by pushing the elongated member longitudinally toward the second end of the cannula.  However, Schluter teaches that it is known to provide a method further comprising everting the pressurized balloon 11 by pushing the elongated member 13 longitudinally toward the second end of the cannula 12 (see at least abstract, figs. 1-2 & 3(a); col. 3, lines 45-68 and col. 4, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Chin comprising everting the pressurized balloon by pushing the elongated member longitudinally toward the second end of the cannula as taught by Schluter since such a modification would amount to a simple substitution of one known element (i.e. as taught by Chin) for another (i.e. as taught by Schluter) to obtain predictable results such as pushing the cell sampler or balloon out of the cannula --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Chin discloses the method of claim 15, wherein the at least the portion of the sleeve (12, 17, 29, 29A) is everted by the everting balloon (14, 14a, 14b, 14c) (see at least figs. 5A-B & 6A-B).  
In regards to claim 18, Chin discloses the method of claim 16, wherein the sleeve (12, 17, 29, 29A) is partially everted from the pathway of the cannula (10, 10a, 10b, 10c) (see at least figs. 5A-B & 6A-B).  
In regards to claim 19, Chin discloses the method of claim 17, further comprising reinverting the sleeve (12, 17, 29, 29A) within the pathway of the cannula (10, 10a, 10b, 10c) (see at least par 0062-0067).  
In regards to claim 20, Chin discloses the method of claim 16, wherein the sleeve (12, 17, 29, 29A) is fully everted from the pathway of the cannula (10, 10a, 10b, 10c) (see at least figs. 5A-B & 6A-B).  
In regards to claim 21, Chin discloses the method of claim 19, further comprising depressurizing the balloon (14, 14a, 14b, 14c) and positioning a sheath 20 over the sleeve (12, 17, 29, 29A) (see at least fig. 3 and par 0062-0063).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0249815 to Jantzen et al. discloses an everted sheath thrombectomy device. 
US 2014/0343593 to Chin et al. discloses a catheter vessel lining and methods for using same.
US 4,863,440 to Chin discloses a pressurized manual advancement dilatation catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791